Citation Nr: 0409680	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  91-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	John E. Howell. Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant served on active duty from May 12 to June 8, 1970.

This appeal to the Board of Veterans' Appeals (Board) arises from 
an August 1989 decision by the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
declined to reopen a previously denied claim for service 
connection for an acquired psychiatric disorder.  By decision 
dated in April 1992, the Board also declined to reopen the claim.  
The appellant subsequently appealed this decision to the Court of 
Appeals for Veterans Claims (Court) (previously known as the 
United States Court of Veteran's Appeals).

By single judge memorandum decision dated May 1993, the Court 
determined that the veteran had submitted evidence sufficient to 
reopen his claim.  Therefore, the Court vacated the Board's April 
1992 decision and remanded the claim to the Board for additional 
development and adjudication on the merits.  The Board remanded 
the case in December 1993, in March 1995, in March 1996, and in 
August 1997.  In June 1999, the Board issued a decision denying 
the claim on the merits.  The appellant subsequently appealed this 
decision to the Court.

By single judge decision dated on September 8, 2000, the Court 
upheld the Board's denial and entered an order affirming the 
Board's June 1999 decision.  On October 19, 2000, the Court 
entered judgment in the case.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 2000.  
106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this law 
redefined VA's notice and duty to assist requirements.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  See also 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Thereafter, 
the Court recalled the October 19, 2000 judgment in a February 
2001 decision requesting briefing as to the applicability of the 
VCAA.  In May 2001, the parties filed a Joint Motion for Remand 
and to Stay Proceedings to allow the Board consider the claim 
under the revised laws.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (where the law or regulation changes during an appeal, VA 
must consider both the old and the new versions and apply the 
version most favorable to the claimant).  In September 2001, the 
Court vacated the Board's June 1999 decision pursuant to the 
Secretary's unopposed joint motion for remand requesting 
reconsideration of the claim.

In March 2002, the Board deferred adjudication of the claim 
pending its own development pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  Upon completion of the development, the 
Board issued a decision in December 2002 denying the claim.  A 
subsequent decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV) invalidated 
portions of 38 C.F.R. § 19.9(a)(2) which provided the Board 
authority to review evidence not considered by the RO absent a 
waiver of consideration by the claimant.  In August 2003, the 
parties filed a Joint Motion for Remand and to Stay Proceedings to 
allow the Board consider the impact of the DAV decision.  In 
September 2003, the Court vacated the Board's December 2002 
decision pursuant to the Joint Motion for Remand.


REMAND

As noted in the Introduction, the Board conducted additional 
development of this case in March 2002 pursuant to the authority 
provided by 38 C.F.R. § 19.9(a)(2).  This development resulted in 
the acquisition of clinic records from Jon C. Kazaglias, M.D., 
which had not been considered by the RO.  The subsequent DAV 
decision cited above requires the Board to remand this case to the 
RO for review of this new evidence as the veteran's counsel has 
not waived RO consideration of the evidence.

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO should contact the veteran and request him to identify 
any and all evidence and/or information, not currently associated 
with the claims folder, which may be relevant to his claim on 
appeal.  The RO should attempt to obtain all records identified by 
the veteran as relevant to his claim.

2.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).

3.  After the development requested above has been completed to 
the extent possible, the RO should again review the record on a de 
novo basis with consideration of all the evidence of record.  If 
any benefit sought on appeal remains denied, the veteran and his 
attorney should be furnished a supplemental statement of the case 
and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn regarding 
the final disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





